Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of claim amendments filed on March 19, 2021 is acknowledged. Claims 1, 4, 5, 7-9, 13, 16, 18-22, 29 and 32-38 are currently pending. 
Claim 1 has been amended to indicate that the peptide aptamer is selected from some specific options of a list. This amendment has overcome the 102 rejections over Karube and over Higashi since the recited peptide aptamers SEQ ID Nos 1 to 68 of claim 1 appear to be different from those of Karube and Higashi.

Applicant previously elected Group I, drawn to a binding pair comprising an isomerizable organic molecule and an isomer-specific affinity agent, and species of isomerizable organic molecule a compound of formula
    PNG
    media_image1.png
    154
    291
    media_image1.png
    Greyscale
wherein R1 is 1-(beta-carboxyethyl) and the isomer-specific affinity agent peptide aptamer SEQ ID NO.: 65.  
 	
Examination
Examination has been expanded. The compound of formula 
    PNG
    media_image2.png
    154
    291
    media_image2.png
    Greyscale
wherein R1 is 1-(beta-carboxyethyl) toghether with “peptide aptamer” SEQ ID NO.: 65 is free of the prior art. Examination was performed in regards to the spiropyran molecule of Formula 
    PNG
    media_image3.png
    93
    215
    media_image3.png
    Greyscale
 or its second isomer configuration of Formula
    PNG
    media_image4.png
    103
    188
    media_image4.png
    Greyscale
wherein R1 and R2 are as defined in claim 1 and the peptide aptamers are those recited in claim 1. 

Claims 13, 16, 18-22, and 34-35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim.
Claims 1, 4, 5, 7-9, 29, 32, 33 and 36-38 are the subject of this Final Office Action.
Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably 
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
1. How was the Verheyen reference obtained, retrieved or discovered?
2. How was the date of the Verheyen reference obtained, retrieved or discovered?  
3. What are the publication requirements for a Master’s degree at the Technical University of Dresden (Germany) and at the Catholic University of Leuven (KU) (Belgium)?
4. What are the publication requirements for a Master’s thesis defense under the Erasmus Mundus Master in Nanoscience and Nanotechnology program (EMM Nano)? 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7-9, 29, 32-33, 36 and 37 remain rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jeroen Verheyen (“Development of Light-Switchable Spiropyran-Peptide Hybrid Materials by Using Isomer Specific Phage Display”, Thesis, Massachusetts Institute of Technology, (2011)-provided by Applicants in the IDS of 05/20/2019).
Verheyen teaches that the binding properties of clones 1-18 to the merocyanine isomer (MC) in BSA-SP were analyzed by ELISA (see p. 55-56). This means that the peptide aptamers 1 through 18, such as 
    PNG
    media_image5.png
    23
    96
    media_image5.png
    Greyscale
 were tested against at least BSA-SP as isomer-specific binders. It was found that the clones (peptide aptamers) of Table 10 (p. 54) were not preferential for the merocyanine isomer (MC), therefore, preferential for the closed SP isomer. Further, note the results for clone (peptide aptamer) #17. See at least pages 61-63. 
In addition, see section 2.4 Phage Display and 2.4.7 for Amplification and Purification, wherein the procedures performed in the reference involved spiropyran MC-conjugate binding to the displayed sequence (clone) on the outside of the phages. Thus, binding pairs comprising the spiropyran (SP) or mero (MC) isomer and the peptide aptamers of sequences number 1 through 18 of Table 10 were described.
The spiropyran isomer is the following structure (especially that found in Appendix 1):

    PNG
    media_image6.png
    204
    697
    media_image6.png
    Greyscale
 . Change in light, pH, buffer and solvent was used in the experiments (see whole document).
    PNG
    media_image7.png
    217
    733
    media_image7.png
    Greyscale

In regards to claims 4 and 7, at least the amino acids that are not part of the region binding the spiropyran represent the linker covalently linked to the peptide aptamer, wherein the linker is capable of binding a molecule of interest. The linker (peptide sequence) comprises a protease sensitive cleavage site. In regards to claim 37, the peptide aptamer (clone or sequence) is bound to the rest of the phage.
	In regards to a kit comprising the binding pair of Claim 1 and instructions for binding (claim 29), the claimed kit does not have additional features different from the composition of the prior art. With regards to the instructions, the printed matter on a label or package insert of a kit or container does not lend patentable weight as a limitation of the claimed product, composition, or article of manufacture since there is no functional relationship between the label or package insert of a kit and the product, In re Haller 73 USPQ 403 (CCPA 1947), where it is held that application of printed matter to old article cannot render the article patentable.  The claimed binding pair of the kit remains fully functional absent the labeling or printed instruction for use. Thus, the instructions for use included in the kit constitute an "intended use" for that kit and an intended use does not impart patentable weight to a product unless it results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02.
Applicant’s arguments have been carefully considered but were found unpersuasive.
Applicant argues that the date of 2011 of the Verheyen Thesis is the date it was created and is not the publication date. Further, Applicant argues that the Verheyen reference was not published, due that the Attorney and the library resources company AccuDesk (AccuFile) could not locate a publicly available copy of the reference, and that the reference is therefore not prior art. Applicant’s arguments fail to overcome the rejection for the following reasons. Applicant’s Attorney, and the library resources company AccuDesk, couldn’t find the reference at this time, but this is not evidence that the Verheyen Thesis was not publicly available at the time the instant application was filed. Applicant provided said reference in an IDS, which is a submission of art relevant to the patentability of the invention. To provide the reference to the PTO Applicant was previously able to locate the Verheyen reference, as well as to obtain the date the reference was published and/or available to the public. In addition, the Verheyen reference is a Master thesis for the Erasmus Mundus Master in Nanoscience and Nanotechnology program (EMM Nano), which requires the research project to be finalized with a public presentation of the master thesis (see EMM Nano reference). 
	Applicant further argues that the Verheyen reference only identified one peptide to be bound strongly to the MC-isoform and that the binding was non-specific. For the reasons explained in the rejection above, Verheyen described binding pairs comprising the spiropyran (SP) or mero (MC) isomer and the peptide aptamers of sequences number 1 through 18 of Table 10, which is what is claimed. Non-specific or specific binding and elution conditions are not limitations of the claims.

New grounds of rejection necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, This is a New Matter rejection.
Claims 38 recites that the peptide aptamer “is recombinantly expressed with a protein, enzyme or antibody”. Upon review of the specification one cannot find support for this subject in the description. The specification only disclosed that the two-component system (spiropyran + peptide aptamer affinity tag) is used to separate and purify recombinant proteins. The affinity tag (peptide aptamer) is not taught or disclosed to be recombinantly expressed with a protein, enzyme or antibody. Note the specification at paragraph [0047]]:
 
    PNG
    media_image8.png
    44
    416
    media_image8.png
    Greyscale
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 is drawn to a product but also recites method steps of using the product (“is further coupled to a molecule of interest directly or through a linker covalently linked A single claim which claims both a product and the method steps of using the product is indefinite (see MPEP 2173.05(p)II).
In claim 38 it is unclear what is meant and encompassed by “the peptide aptamer is recombinantly expressed with a protein, enzyme or antibody”. What is required from the peptide aptamer? The specification does not state or clarify what is meant by this phrase. It is not possible for the examiner to give claim 38 a reasonable interpretation of the characteristics the aptamer of claim 38 must have. The claim is drawn to a product but said recitation appears to be adding a process to the product?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 7 and 37  is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites that the peptide aptamer further comprises a linker covalently linked to the peptide aptamer. The scope of “peptide aptamer” in claim 1 is that of only the peptide aptamers described in claim 1. Thus, the “peptide aptamer further comprises a linker” (non-amino acid linkers) in claim 4 is outside of the scope of claim 1.
. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1, 4, 5, 7-9, 29, 32-33, and 36-38 are rejected. 
This Office action has an attached requirement for information under 37 CFR 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626